Citation Nr: 1713733	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-05 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, with diabetic nephropathy, hypertension, and erectile dysfunction. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the hearing, the Veteran identified symptoms of worsening for his service-connected neurological issues.  The RO should take all necessary action to follow up with the Veteran regarding these claims, to include sending a claims form if necessary.    

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board finds the issue of entitlement to TDIU was raised by a VA examination in December 2012; therefore, the issue is added to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim must be remanded to obtain an adequate VA examination to assess the current severity of the service-connected diabetes, to identify all complications and determine the functional impairment.  Although the Veteran was afforded a VA examination in April 2016, that examination is inadequate because the examiner specifically noted that no records were available for review.  

The Board is aware that separate complications of diabetes mellitus may not impact the rating in this case, where the evidence would need to indicate that diabetes requires regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016) (providing that complications of diabetes mellitus are only relevant to 60 and 100 percent ratings for diabetes mellitus, which require regulation of activities).  Nevertheless, because the most recent VA examinations were conducted without review of any records the examiner likely did not have an adequate understanding of the Veteran's history. 

This is evident because the examiner only identified some complications of diabetes, but did not address other complications that are noted elsewhere in the records.  For example, at a July 2010 VA examination for diabetes and related complications the Veteran reported urinary incontinence with anal pruritus.  The examiner reported a diagnosis of urinary incontinence but did not state whether it was related to the Veteran's diabetes.  At a December 2012 VA examination, the VA examiner identified "diabetic autonomic dysfunction of the gastrointestinal tract with unanticipated fecal and urinary incontinence since 2010" as an additional complication of diabetes.  

On remand, the Veteran should be afforded an examination to determine whether he presently has any gastrointestinal disorder.  If there is a diagnosis, the examiner should consider whether it is a complication of the Veteran's service-connected diabetes and if so, whether it is compensable.

Further development must also be completed regarding the Veteran's TDIU claim.  At the December 2012 VA examination, that examiner specifically stated that the Veteran was not able to work due to his diabetes.  More recent examinations of specific disabilities include the examiner's comment that there is no functional impact of the specific disability on the Veteran's occupational abilities; however, as noted the examinations were conducted without review of the complete record and are inadequate.  The examination conducted pursuant to this remand should include an opinion as to any functional impairment related to the service-connected diabetes and related disabilities.  

The Veteran should be asked to provide information as to his employment and education history; he should complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based Unemployability). 

According to the most recent rating decision of record (May 2016), the Veteran has met the schedular criteria for TDIU from January 20, 2016.  Without any information as to his employment history, it is unclear when the Veteran stopped working.  

Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities precluded employability.  38 C.F.R. § 4.16 (b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements. Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16 (b). Id.  Thus, after the development considered within, if the Veteran was not working prior to January 20, 2016, but does not meet the schedular criteria for TDIU prior to January 20, 2016, his claim should be referred for extraschedular consideration. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records from the Charles Wilson VA Outpatient Clinic and the Houston VAMC.

2.  Provide the Veteran with appropriate notice with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current nature, extent, and severity of the diabetes mellitus, to include specifically identifying all complications.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the diabetes mellitus.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should consider and discuss as necessary the pertinent evidence to include: (i) the May 2010 VA exam showing a diagnosis of urinary incontinence, and complaints of anal pruritus; (ii)  the December 2012 VA exam diagnosing diabetic autonomic dysfunction of the gastrointestinal tract with unanticipated fecal and urinary incontinence, and (iii) the April 2016 VA exam showing progressive unintentional weight loss and loss of strength due to diabetes. 

(b)  The examiner should must also comment as to the functional impairment or limitations imposed by his service-connected diabetes mellitus with erectile dysfunction, diabetic nephropathy, and hypertension; peripheral neuropathy, bilateral upper and lower extremities; and peripheral vascular disease, bilateral lower extremities.

In doing so, the examiner should consider the Veteran's level of education, special training, and previous work experience into consideration, but disregard his age or any impairment caused by nonservice-connected disabilities.  

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, to include entitlement to TDIU (with consideration of referral for extraschedular consideration for any period prior to January 20, 2016). If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




